     Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 1 of 14




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                             )
CALIFORNIA STEEL INDUSTRIES, )
INC.,                        )
                             )
      Plaintiff,             )
                             )
      v.                     )            Court No. 21-00015
                             )
 UNITED STATES,              )
                             )
      Defendant.             )
                             )

                                ORDER

     Upon consideration of the defendant’s motion for a voluntary

remand, and all responses thereto, it is hereby ORDERED that the

motion is GRANTED; and it is further

     ORDERED that the Department of Commerce’s final

determinations not to exclude steel slab products from the remedy

imposed by the President under Section 232 of the Trade Expansion Act

of 1962, 19 U.S.C. § 1862, challenged in this action are remanded to

Commerce for reconsideration in accordance with this order; and it is

further

     ORDERED that:
   Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 2 of 14




• Upon issuance of this order, and considering that this case

  concerns 193 exclusion requests, Commerce shall file its remand

  results in Tranches in accordance with the following schedule:

                  Tranche 1                      250 days after

                                          the issuance of this order

                  Tranche 2                      275 days after

                                        the issuance of this order

                  Tranche 3                      300 days after

                                        the issuance of this order

                  Tranche 4                      325 days after

                                        the issuance of this order



• Commerce shall file its administrative record for the remand

  proceedings no later than 14 days after filing Tranche 4 of its

  remand results;

• The parties shall file a proposed scheduling order no later than 14

  days after the filing of Tranche 4 of the remand results.
     Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 3 of 14




SO ORDERED.

July ____, 2021                 ________________________________
                                          New York, NY
     Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 4 of 14




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                             )
CALIFORNIA STEEL INDUSTRIES, )
INC.,                        )
                             )
      Plaintiff,             )
                             )
      v.                     )            Court No. 21-00015
                             )
 UNITED STATES,              )
                             )
      Defendant.             )
                             )


       DEFENDANT’S MOTION FOR VOLUNTARY REMAND

     Defendant, the United States, respectfully requests that the Court

remand the challenged actions of the United States Department of

Commerce for the agency to reconsider its final determinations not to

exclude steel slab products from the remedy imposed by the President

under Section 232 of the Trade Expansion Act of 1962, 19 U.S.C. § 1862.

     If this motion is granted, Commerce intends to reconsider the 193

exclusion requests and to provide additional explanation for its

decisions.
      Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 5 of 14




     On July 9, we informed counsel for the plaintiff that we intended

to seek a voluntary remand. On July 26, 2021, counsel for the plaintiff

represented that the plaintiff will oppose this motion.

                            BACKGROUND

     Pursuant to the authority granted the President under Section

232, Proclamation 9705 established a 25 percent tariff on imports of

most steel products. Adjusting Imports of Steel Into the United States,

Proclamation No. 9705 of March 8, 2018, 83 Fed. Reg. 11,625 (Mar. 15,

2018). In implementing the steel tariff, the President “authorized

[Commerce] to provide relief from the additional duties set forth in

clause 2 of this proclamation for any steel article determined not to be

produced in the United States in a sufficient and reasonably available

amount or of a satisfactory quality” “and []also []to provide such relief

based upon specific national security considerations.” Proclamation No.

9705, 83 Fed. Reg. at 11,627.

     Plaintiff California Steel Industries, Inc. (CSI) sought exclusions

for steel slab products. See Compl. ¶¶ 3, 8. Commerce (Bureau of

Industry and Security, or BIS) rejected all 193 requests. In general,

Commerce denied the requests because it found that the domestic
      Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 6 of 14




industry was capable of manufacturing sufficient quantities of

merchandise of sufficient quality. In its complaint, CSI contends that

Commerce has failed to provide a “reasoned decision” for its denials of

the exclusion requests. Compl. ¶ 10.

     In the beginning of Commerce’s administration of the exclusion

process in 2018 through 2019, Commerce officials met with interested

parties (both requesters and objectors) to discuss pending exclusion

requests and to discuss the exclusion program generally. BIS has no

regulation requiring the documentation of such meetings and, at the

time, did not have a practice of contemporaneously documenting those

meetings. That practice ceased in late 2019.

     In a management alert issued in late 2019, the Department of

Commerce’s Office of the Inspector General stated that the lack of

contemporaneous documentation of these meetings gave the

“appearance that Department officials may not be impartial or

transparent and are potentially making decisions based on evidence not

contained in the official record for specific exclusion requests.” See

Management Alert: Certain Communications by Department Officials

Suggest Improper Influence in the Section 232 Exclusion Request
      Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 7 of 14




Review Process Final Memorandum No. OIG-20-003-M (Oct. 28, 2019)

(attached). Significantly, no determination was made that any agency

officials acted in bad faith or without impartiality.

     In its complaint, CSI cites this memorandum and alleges that

Commerce “ceded the entire exclusion process to the objectors, without

giving any real consideration to the actual record evidence regarding

CSI’s requests.” Compl. ¶¶ 16-17.

                              ARGUMENT

I.   Standard Of Review

     Voluntary remand is consistent with the principle that

“[a]dministrative agencies have an inherent authority to reconsider

their own decisions, since the power to decide in the first instance

carries with it the power to reconsider.” Trujillo v. General Elec. Co.,

621 F.2d 1084, 1086 (10th Cir. 1980) (citing Albertson v. FCC, 182 F.2d

397, 399 (D.C. Cir. 1950)).

     “When an agency action is reviewed by the courts, . . . the agency

may request a remand, without confessing error, to reconsider its

previous position.” SKF USA Inc. v. United States, 254 F.3d 1022, 1029

(Fed. Cir. 2001). Indeed, under the circumstances here, which involve
      Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 8 of 14




weighing multiple interests and evidence from disparate sources, “a

remand to the agency is required, absent the most unusual

circumstances verging on bad faith.” Id. at 1029-30 (identifying the

appropriateness of remand with respect to a change in policy relating to

the interpretation of an ambiguous statute); see also Citizens Against

Pellissippi Parkway Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th

Cir. 2004) (finding that the district court abused its discretion in

denying voluntary remand that would have “cure[d] the very legal

defects asserted by plaintiffs challenging federal action.”).

     Remand is “usually appropriate” if “the agency’s concern is

substantial and legitimate.” SKF, 254 F.3d at 1029. Commerce’s

concerns are substantial and legitimate where: (1) “Commerce provided

a compelling justification for its remand request,” (2) “the need for

finality - although an important consideration - does not outweigh the

justification for voluntary remand presented by Commerce,” and (3) the

“scope of Commerce’s remand request is appropriate.” Shakeproof

Assembly Components Div. of Ill. Tool Works, Inc. v. United States, 412

F. Supp. 2d 1330, 1336-39 (Ct. Int’l Trade 2005).
      Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 9 of 14




      “If the record before the agency does not support the agency

action, if the agency has not considered all relevant factors, or if the

reviewing court simply cannot evaluate the challenged agency action on

the basis of the record before it, the proper course, except in rare

circumstances, is to remand to the agency for additional investigation or

explanation.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744

(1985).

II.   Commerce’s Request For Remand Is Based In Substantial and
      Legitimate Concerns

      We respectfully request that the Court remand Commerce’s

determinations for the exclusion requests at issue for further

consideration, without confessing error.

      First, Commerce has a compelling justification for its request for

voluntary remand. Commerce acknowledges that another Judge of this

Court, in JSW Steel, Inc. v. United States, found that Commerce’s

denials of the exclusion requests at issue in that case were “devoid of

explanation and frustrate judicial review.” 466 F. Supp. 3d 1320, 1330

(Ct. Int’l Trade 2020). Based on its review of the decision memoranda

and underlying recommendations in this case, which are similar in

reasoning and scope of analysis as those reviewed in JSW, Commerce
     Case 1:21-cv-00015-MMB Document 44    Filed 07/26/21   Page 10 of 14




wishes to reconsider the exclusions and to provide additional reasoning

or explanation, as necessary.

     Additionally, we recognize that, in the absence of

contemporaneous ex parte memoranda, and despite our best efforts to

provide the Court and parties with documents and information in

existence concerning communications between interested parties and

Commerce while the exclusion requests were pending, the Court may

nonetheless conclude that the existing record is incomplete. Commerce

therefore proposes, on remand, to reconsider the exclusion requests by

engaging in a new and independent review of a record limited to: (1) the

original exclusion request; (2) the parties’ original objections, rebuttals

and sur-rebuttals, and (3) any other information that the decision-

maker considers, which will be documented in the record.

     Because Commerce will be making new determinations, the

proposed remand eliminates any disputes about what was before the

decision-maker at the time the original decisions were made, or any

claim that the agency previously considered ex parte information. Thus,

a voluntary remand at this stage, to create and decide the exclusions

based on a new and independent review of the original record
     Case 1:21-cv-00015-MMB Document 44     Filed 07/26/21   Page 11 of 14




submissions, will eliminate any potential disputes about the

completeness of the current record.

     Second, the need for finality is not outweighed by the agency’s

justification. Indeed, CSI seeks to overturn Commerce’s denials of its

exclusion requests. See Compl. Prayer for Relief. On remand,

Commerce could grant some or all of the exclusion requests that CSI

challenges in this case. Thus, “remanding for reconsideration now

essentially expedites relief that [the plaintiff] seeks and may obviate

the necessity for remand (or, perhaps, any proceedings) later.” Borusan

Mannesmann Pipe U.S. Inc. v. United States, 2020 Ct. Intl. Trade

LEXIS 95 (July 20, 2020). Should Commerce grant an exclusion on

remand, the one-year exclusion will be retroactive to the date the

request for exclusion was accepted by Commerce. Proclamation 9777 of

August 29, 2018, Adjusting Imports of Steel Into the United States, 83

Fed. Reg. 45,025, 45,026, cl. 5 (Sept. 4, 2018).

     Third, the scope of our request is appropriate. The scope is broad

– Commerce intends to fully reconsider all aspects of the exclusion

requests based on a new and independent review. This broad scope is
     Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 12 of 14




necessary and proportional to resolve the issues presented in this

appeal.

     Commerce’s request is therefore substantial and legitimate.

Remand will conserve judicial resources on a matter that may well be

mooted or resolved by further agency consideration of the matter.

Further, remand will provide the opportunity for meaningful judicial

review of supported determinations based upon the parties’ original

submissions, thus resolving any dispute as to the completeness of the

present administrative record. Fla. Power & Light, 470 U.S. at 744; see,

e.g., Katunich v. Donovan, 5 C.I.T. 274, 275 (1983) (remanding to

agency upon finding that administrative record was incomplete).

Moreover, when a reviewing court is unsure of an agency’s reasoning,

the proper course is to remand “to afford the agency an opportunity to

set forth its view in a manner that would permit reasoned judicial

review.” Checkosky v. SEC, 23 F.3d 452, 462 (D.C. Cir. 1994) (separate

opinion of Silberman, J.). In sum, a voluntary remand will foster the

just, speedy, and inexpensive resolution of this case. USCIT R. 1.

     In seeking this amount of time, Commerce has considered its

limited resources and ongoing statutory obligations. In particular,
         Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 13 of 14




there are currently over 19,000 pending exclusion requests before

Commerce, which, in general, Commerce must decide within 106 days.

Moreover, Commerce is seeking voluntary remands in other pending

exclusion cases, necessitating the staggering of schedules for remand

proceedings in these cases. In light of the large number of exclusion

denials at issue in this case, Commerce proposes completing and filing

remand results in four tranches. The duration of our request will not

prejudice the plaintiff. If, on remand, Commerce grants an exclusion,

CSI will then be able to notify CBP and request to apply the exclusion

to specific entries. If CBP determines that a claimed exclusion applies

to the merchandise covered by the entries, those entries will be

liquidated without section 232 duties, and with interest provided for by

law. 1




        “{S}teel . . . articles specified in the approved decision memo in
         1

entries that have not been liquidated by CBP are those eligible for tariff
refunds or tariff exclusions.” 85 Fed. Reg. 81,060, 81,064 (Dep’t of
Commerce Dec. 14, 2020). Recognizing that potentially covered
merchandise could enter the United States while an exclusion request is
pending, CBP has provided guidance to importers on how to claim an
exclusion on previously imported entries. CSMS #39633923, UPDATE:
Submitting Imports of Products Excluded from Duties on Imports of
Steel or Aluminum (Sept. 3, 2019), available at
https://content.govdelivery.com/accounts/USDHSCBP/bulletins/25cc403.
     Case 1:21-cv-00015-MMB Document 44   Filed 07/26/21   Page 14 of 14




     For these reasons, we respectfully request that the Court grant

our motion for voluntary remand.

                                Respectfully submitted,

                                BRIAN M. BOYNTON
                                Acting Assistant Attorney General

                                JEANNE E. DAVIDSON
                                Director

                                /s/Tara K. Hogan
                                TARA K. HOGAN
                                Assistant Director

OF COUNSEL:                     /s/ Ann C. Motto
                                ANN C. MOTTO
                                Trial Attorney
Kimberly Hsu                    Department of Justice
Office of Chief Counsel for     Civil Division
Industry and Security           Commercial Litigation Branch
Department of Commerce          P.O. Box 480, Ben Franklin Station
                                Washington, D.C. 20044
                                Tel.: (202) 353-7968
                                Email: Ann.C.Motto@usdoj.gov

Dated: July 26, 2021            Attorneys for Defendant
